DETAILED ACTION
This Office action for U.S. Patent Application No. 16/911,115 is responsive to the Request for Continued Examination filed 4 April 2022, in reply to the Advisory Action of 4 April 2022 and the Final Rejection of 24 December 2021.
Claims 1–3 and 6–20 are pending.
In the Final Rejection of 24 December 2021, claims 1–5, 8–10, 14–18, and 20 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2013/0113956 A1 (“Anderson”) in view of U.S. Patent Application Publication No. 2010/0020078 A1 (“Shpunt”).  Claims 6 and 7 were rejected under 35 U.S.C. § 103 as obvious over Anderson in view of Shpunt and in view of U.S. Patent Application Publication No. 2019/0297316 A1 (“Bleyer”).  Claims 11–13 were rejected under 35 U.S.C. § 103 as obvious over Anderson in view of Shpunt and in view of U.S. Patent Application Publication No. 2013/0222551 A1 (“Shamir”).  Claim 19 was rejected under 35 U.S.C. § 103 as obvious over Anderson in view of Shpunt and in view of U.S. Patent Application Publication No. 2016/0155006 A1 (“Makkapati”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 4 April 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The most recent amendments to the claims clarify that the size of the projected dots is based on a distance determined between a user and the dot projector, in which the distance determination is a distinct step from capturing an IR 3-D image.  None of the art of record teaches the amendments added after the Final Rejection.  However, upon further search, DE102017221853A1 (“Hörr”) is found to teach an iterative structured light imaging device that uses an iterative feedback system to keep the size of a structured light pattern appropriate for the particular distance measurement.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 8–10, 14–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application No. 2013/0113956 A1 (“Anderson”) in view of U.S. Patent Application Publication No. 2010/0020078 A1 (“Shpunt”) and in view of German Patent Disclosure Document No. DE 10 2017 221 853 A1 (“Hörr”).  An English-language machine translation of Hörr from the European Patent Office is relied on and is added to the record.
Anderson, directed to face detection and tracking, teaches with respect to claim 1, a method, comprising:
projecting . . . a number of infrared (IR) dots . . . on a user using a dot projector (¶¶ 0034, 0049, IR projector projects structured pattern such as a dot pattern onto a scene; Fig. 3, depth image of scene thereby produced includes user) configured on a surface of a mobile device (¶ 0030, implementation on mobile device)
and an array of IR illuminators configured on the surface of the mobile device (¶ 0031, laser projector 208 emits infrared light onto a scene);
capturing an IR image of the number of IR dots using an IR camera configured on the surface of the mobile device (¶ 0049, determining depth map using structured laser pattern); and
displaying a three-dimensional (3-D) image of the user on a display or graphical user interface of the mobile device at least partially based on the captured IR image using a processing resource (¶ 0043, depth image is created to be “suitable for human viewing purposes”; ¶¶ 0043–46, creating and displaying avatar of user based on depth image).
The claimed invention differs first from Anderson in that the invention specifies “projecting through an axicon”.  Anderson does not disclose this limitation.  However, Shpunt, directed to structured-light depth mapping, teaches with respect to claim 1: projecting, through an axicon (¶¶ 0051–52, axicon used in place of lens in laser illuminator).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Anderson system to project the laser through an axicon, as taught by Shpunt, in order to produce light patterns that that are useful for depth measurement.  Shpunt ¶ 0052.
The claimed invention differs further from Anderson in that the claimed invention specifies selecting the diameter of the projected dots based on a determined distance between a user and a dot projector using a proximity sensor.  Anderson does not teach this limitation.  However, Hörr, directed to three-dimensional object measuring, teaches in combination with Anderson and Shpunt with respect to claim 1:
determining a distance between a user and a dot projector using a proximity sensor (¶ 0041, capturing preview image to determine approximate distance of measurement object);
selecting a diameter of a number of infrared (IR) dots based on the distance between the user and the dot projector (id., adjust size of projected pattern for optimal measurement of the object; application to Anderson IR dot pattern);
[and] projecting . . . the number of IR dots with the selected diameter (id., projecting a changed or new pattern onto the object for fine measurement).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the size of the Anderson projected IR dot pattern using the iterative method of Hörr, in order to ensure the dot pattern is suitable for the particular depth and 3D measurement application, such as keeping the projected pattern in focus.  Hörr ¶ 0041.

Regarding claim 2, Anderson teaches the method of claim 1, further comprising:
receiving a speed of a motion of the user (¶ 0044, real-time tracking of user); and
displaying the speed of the motion using a number of 3-D images (id., movement of avatar to mimic or copy the user’s movement).

Regarding claim 3, Anderson teaches the method of claim 1, further comprising:
receiving an acceleration of a motion of the user (¶ 0044, real-time movement tracking); and
displaying a force of the motion of the user using a number of 3-d images based on the received acceleration of the motion of the user (id., boxing game application).


Regarding claim 8, Anderson in view of Shpunt and Hörr teaches an apparatus, comprising:
an array of infrared (IR) illuminators (¶ 0031, laser projector) on a surface of a mobile device (¶ 0030, implementation on mobile device) configured to produce an IR light;
a proximity sensor configured to determine a distance between a user and a dot projector (Hörr ¶ 0041, first quick measurement, such as first iteration of light pattern);
the dot projector on the surface of the mobile device configured to project through an axicon (Shpunt ¶ 0051–52, axicon used as alternative to lens 74 in laser projector) a number of IR dots . . . on the user using the IR light produced by the IR illuminators (Anderson ¶¶ 0034, 0049, IR projector projects structured pattern such as a dot pattern onto a scene; Fig. 3, depth image of scene thereby produced includes user),
wherein a selected diameter of the number of IR dots is based on the distance between the user and the dot projector (Hörr ¶ 0041, optimizing the size of a projected pattern based on the range of the object being measured);
an IR camera on the surface of the mobile device configured to capture an IR image of the number of IR dots (¶ 0034, IR camera 210);
a processing resource of the mobile device configured to generate a three-dimensional (3-D) image of the user at least partially based on the captured image (¶ 0037, processor 218 that receives and processes depth image); and
a user interface of the mobile device to display the 3-D image (¶ 0028, display device that may be a mobile device).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Anderson system to project the laser through an axicon, as taught by Shpunt, in order to produce light patterns that that are useful for depth measurement.  Shpunt ¶ 0052.
It further would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the size of the Anderson projected IR dot pattern using the iterative method of Hörr, in order to ensure the dot pattern is suitable for the particular depth and 3D measurement application, such as keeping the projected pattern in focus.  Hörr ¶ 0041.

     Claim 9 recites the dot projector projecting a different number of IR dots on a different user.  This appears to be a nigh-inevitable result of the operation of Anderson, whenever two users or players are of different physical size or distance from the projector, so that there will be a different number of dots in the structured pattern projected onto them.  Anderson ¶¶ 0034, 0049; Fig. 3.  M.P.E.P. 2112.02(I), “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device”.  However, the examiner does note that this is not inherent to the operation of Anderson, because there may be a small but non-zero probability that during its operation, sometimes two users may have the same profile size even over one frame.  To this extent, claim 9 is considered obvious over Anderson as a claim to a common result of its normal and usual operation.

Regarding claim 10, Anderson teaches the apparatus of claim 8, further comprising:
an acoustic sensor configured to detect sounds produced by the user (¶ 0035, microphone 214).

Regarding claim 14, Anderson in view of Shpunt and Hörr teaches an apparatus, comprising:
an array of infrared (IR) illuminators (¶ 0031, laser projector) on a surface of a mobile device (¶ 0030, implementation on mobile device) configured to produce an IR light;
a proximity sensor configured to determine a distance between a user and a dot projector (Hörr ¶ 0041, first quick measurement, such as first iteration of light pattern);
the dot projector on the surface of the mobile device configured to project a number of IR dots . . . on a user using the IR light produced by the IR illuminators (¶¶ 0034, 0049, IR projector projects structured pattern such as a dot pattern onto a scene; Fig. 3, depth image of scene thereby produced includes user);
wherein a selected diameter of the number of IR dots is based on the distance between the user and the dot projector (Hörr ¶ 0041, optimizing the size of a projected pattern based on the range of the object being measured);
an axicon placed in front of the dot projector configured to prevent the IR light from diffracting (Shpunt ¶¶ 0051–52, axicon used to produce light patterns of defined radius)
an IR camera on the surface of the mobile device configured to capture an IR image of the number of IR dots (Anderson ¶ 0034, IR camera 210);
a processing resource of the mobile device configured to generate a three-dimensional (3-D) image of the user at least partially based on the captured image (¶ 0037, processor 218 that receives and processes depth image); and
a user interface of the mobile device to display the 3-D image (¶ 0028, display device that may be a mobile device).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Anderson system to project the laser through an axicon, as taught by Shpunt, in order to produce light patterns that that are useful for depth measurement.  Shpunt ¶ 0052.
It further would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the size of the Anderson projected IR dot pattern using the iterative method of Hörr, in order to ensure the dot pattern is suitable for the particular depth and 3D measurement application, such as keeping the projected pattern in focus.  Hörr ¶ 0041.

Regarding claim 15, Anderson in view of Shpunt teaches the apparatus of claim 14, further comprising:
a memory configured to store one or more previously captured IR images of the user (Anderson ¶ 0027, storage of depth images 110).

Regarding claim 16, Anderson in view of Shpunt teaches the apparatus of claim 15, wherein the one or more previously captured IR images of the user include a first previously captured IR image and a second previously captured IR image (Anderson ¶ 0027, storage of depth images (note plural) 110), wherein the user is a first distance from the dot projector in the first previously captured IR image and the user is a second distance from the dot projector in the second previously captured IR image (typical result of usual and normal operation unless the user maintains the exact distance throughout operation, M.P.E.P. § 2112.02(I)).

Regarding claim 17, Anderson in view of Shpunt teaches the apparatus of claim 15, wherein the 3-D image of the user is generated at least partially using the one or more previously-captured IR images of the user (Anderson ¶ 0043, depth image is created to be “suitable for human viewing purposes”; ¶¶ 0043–46, creating and displaying avatar of user based on depth image).

Regarding claim 18, Anderson in view of Shpunt teaches the apparatus of claim 14, further comprising:
a memory configured to store the generated 3-D image (Anderson ¶ 0027, storage of final images or videos 116).

Regarding claim 20, Anderson in view of Powell teaches the apparatus of claim 14, wherein the user interface displays the 3-D image in a video game or an instructional video (¶ 0044, video game application).

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Anderson in view of Shpunt and Hörr as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0297316 A1 (“Bleyer”).
Claim 6 is directed to projecting different portions of the number of IR dots with two different diameters.  Anderson does not detail this limitation.  However, Bleyer, directed to depth detection for a head-mounted visual aid, teaches using a dotted structured light pattern in which the size of the dots are varied to be larger or smaller than others.  Bleyer ¶ 0087.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Anderson IR laser projector to project dots of different sizes, as taught by Bleyer, in order to improve matching the dot pattern at detection and increase accuracy of the depth measurement.  Bleyer ¶ 0087.

Regarding claim 7, Anderson in view of Shpunt and Bleyer teaches the method of claim 6, further comprising:
projecting the first portion of the number of IR dots on a face of the user (Anderson Fig. 3, ¶ 0042; determine head position 306 of human target); and
projecting the second portion of the number of IR dots on a body of the user (Anderson Fig. 3, ¶¶ 0040, 42; determine centroid and skeletal model of user’s whole body).

Claims 11–13 are rejected under 35 U.S.C. § 103 as being unpatentable over Anderson in view Shpunt and Hörr as applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2013/0222551 A1 (“Shamir”).
Claim 11 is directed to an actuator coupled to the dot projector and configured to move the dot projector.  Anderson does not teach this limitation.  However, Shamir, directed to tracking objects using structured light, teaches with respect to claim 1:
an actuator coupled to the dot projector (¶ 0019, pan/tilt/zoom module integrated within a structured light source), wherein the actuator is configured to move the dot projector (id., aiming the light source).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to mount the Anderson laser and projector onto a PTZ module, as taught by Shamir, in order to ensure the projected IR light remains on a moving user.  Shamir ¶ 0019.

Regarding claim 12, Anderson in view of Shpunt and Shamir teaches the apparatus of claim 11, wherein the actuator is configured to move the dot projector responsive to movement of the user (Shamir ¶ 0019, PTZ module aims and focuses the structured light at a specified target).

Regarding claim 13, Anderson in view of Shpunt and Shamir teaches the apparatus of claim 12, further comprising:
a proximity sensor configured to detect the movement of the user (¶ 0044, tracking the user’s movements in real-time).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Anderson in view of Shpunt and Hörr as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2016/0155006 A1 (“Makkapati”).
Claim 19 is directed to selecting an intensity of IR light produced by the illuminator based on an amount of light read by an ambient light sensor.  Anderson teaches color correction of images based on the amount of ambient light (¶¶ 0050–67), but not adjusting IR light.  However, Makkapati, directed to detecting areas representing human skin within an image, teaches the apparatus of claim 14, further comprising:
an ambient light sensor, wherein an intensity of the infrared light produced by the IR illuminator is at least partially based on a reading of the ambient light sensor (¶¶ 0054–58, selecting dotted IR illumination pattern to account for robustness in different values of ambient IR light so as to keep relative intensities of different IR wavelengths the same).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Anderson structured IR system to vary the IR pattern to compensate for ambient IR, as taught by Makkapati, in order to detect skin, which is known to have a characteristic IR absorption, more accurately.  Makkapati ¶¶ 0054–56.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 110634179 A
US 20140021259 A1
WO 2012166135 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487